IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 108,233

                                          EDMOND L. HAYES,
                                             Appellant,

                                                    v.

                                           STATE OF KANSAS,
                                               Appellee.


                                   SYLLABUS BY THE COURT

        When the crime for which a defendant is being sentenced was committed after the
effective date of a new statute, there is no ex post facto violation in applying the new
statute to the defendant's case.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed October 18,
2013. Appeal from Sedgwick District Court; ANTHONY J. POWELL, judge. Opinion filed November 9,
2017. Judgment of the Court of Appeals affirming the district court is affirmed. Judgment of the district
court is affirmed.


        Carol Longenecker Schmidt and Shawn E. Minihan, of Kansas Appellate Defender Office, were
on the briefs for appellant.


        Matt J. Maloney, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.


The opinion of the court was delivered by




                                                     1
       STEGALL, J.: Edmond L. Hayes appeals the district court's summary dismissal of
his K.S.A. 60-1507 motion. Although Hayes concedes that the motion is untimely
pursuant to K.S.A. 60-1507(f)(1), he argues that the court should have extended the time
for him to file the motion. Discerning no manifest injustice, we affirm the denial of
Hayes' motion.


                       FACTUAL AND PROCEDURAL BACKGROUND


       In April 1998, a jury convicted Hayes of involuntary manslaughter, and the district
court later sentenced Hayes to 31 months' imprisonment and 36 months' postrelease
supervision. At the time he committed the crime, the Kansas Offender Registration Act
(KORA) mandated that Hayes register as a violent offender for 10 years after he was
"paroled, discharged or released" from prison. See K.S.A. 1997 Supp. 22-4902(d)(5);
K.S.A. 1997 Supp. 22-4906(a). Thereafter, Hayes was released from prison.


       Before Hayes' registration term expired, the State charged him with two counts of
violating KORA, which it claimed occurred on January 29, 2007. The first count was for
failing to inform the law enforcement agency of a new address within 10 days of a
change, and the second was for failing to mail a verification form to the Kansas Bureau
of Investigation (KBI) within 10 days of receipt. See K.S.A. 2006 Supp. 22-4904(b) and
(c)(4). Hayes pled guilty to the charges, and the court sentenced him to a total controlling
41-month prison term but granted him a dispositional departure to 36 months' probation.
In January 2011, the court revoked Hayes' probation and ordered him to serve a modified
38-month prison sentence.


       On January 6, 2012, Hayes filed a pro se motion pursuant to K.S.A. 60-1507,
raising several constitutional challenges. Among these claims, Hayes asserted that the

                                             2
2006 amendments to KORA constituted punishment under the Ex Post Facto Clause, so
they could not be retroactively applied to him. The district court then appointed counsel
to represent Hayes. Counsel submitted a memorandum conceding that his client's motion
was untimely but arguing that "[g]iven the nature of the Movant's conviction in the
underlying criminal case and the constitutional issues raised in his current petition for
relief, not to entertain his current petition for relief would result in manifest injustice."
The State, on the other hand, argued that Hayes could not show "an inability to timely
access the courts and/or a new issue for this court to consider." In the alternative, the
State claimed that the constitutionality of KORA had been settled by this court's decision
in State v. Myers, 260 Kan. 669, 923 P.2d 1024 (1996).


       After the parties submitted written arguments, the district court conducted a
nonevidentiary hearing. Then District Judge Anthony J. Powell ultimately agreed with
the State and adopted its position that Hayes could not show manifest injustice:


       "[T]here's no showing of manifest injustice because there's no explanation for the delay.
       Clearly Mr. Hayes knows how to access the courts. He's done so on numerous occasions.
       He's out of time. It's too late. Finally, I would, I guess, make the observation that the
       issue at least as to the . . . relief requested and, therefore, the Court will adopt as its
       opinion the response of the State."


       Shortly thereafter, the district court filed a journal entry summarily denying Hayes'
motion, from which Hayes timely appealed. In addition to the reasons stated during the
hearing, the written order touched on the merits of Hayes' claims:


       "And, in any event, the constitutionality of the KORA has been affirmed by our appellate
       courts. In State v. Myers, 260 Kan. 669, 696, 923 P.2d 1024 (1996), cert. denied, 521
       U.S. 1118, 117 S. Ct. 2508, 138 L. Ed. 2d 1012 (1997), our Supreme Court held that the

                                                       3
       Kansas Offender Registration Act (KORA) 'registration requirement does not impose
       punishment; thus, our ex post facto inquiry as to registration ends.'"


       The Court of Appeals later affirmed the district court's decision. Hayes v. State,
No. 108,233, 2013 WL 5735747, at *5 (Kan. App. 2013) (unpublished opinion). After
reviewing the decisions in Vontress v. State, 45 Kan. App. 2d 430, 249 P.3d 452 (2011),
affirmed 299 Kan. 607, 325 P.3d 1114 (2014), and McQuiggin v. Perkins, 569 U.S. ___,
133 S. Ct. 1924, 185 L. Ed. 2d 1019 (2013), the panel concluded that the definition of
"manifest injustice" in K.S.A. 60-1507(f) includes only situations in which a movant can
sufficiently explain the reason why he or she did not file a motion within the 1-year time
limit or when a movant is asserting actual innocence. See Hayes, 2013 WL 5735747, at
*4-5. The Court of Appeals ultimately held:


       "[A]lthough readily acknowledging the untimely nature of his petition, Hayes offers no
       reason or explanation for filing his request for habeas relief 3 years after he was
       sentenced and 2 years after the 1-year time limitation . . . except for a general assertion
       that the merits must be considered in order to prevent manifest injustice. But an assertion
       such as this, unless it includes a claim of actual innocence, is insufficient to establish
       manifest injustice under K.S.A. 60-1507(f)(2). In other words, we find nothing manifestly
       unjust, obviously unfair, or shocking to the conscience about adhering to and enforcing
       the 1-year time limitation to procedurally bar the court from considering the merits of the
       specific claim made by Hayes in this appeal, even if only for the procedural purpose of
       determining manifest injustice. And even if we did consider the merits of his substantive
       claim for this purpose, Hayes has not satisfied his burden to establish by a preponderance
       of the evidence manifest injustice sufficient to extend the time limitations of K.S.A. 60-
       1507(f)(l). See State v. Armbrust, 274 Kan. 1089, Syl. ¶ 3, 59 P.3d 1000 (2002) ('So long
       as the actual criminal violation for which the defendant is being charged occurred after
       the effective date of the statute providing punishment for the violation, there is no
       violation of the Ex Post Facto Clause of the United States Constitution.')." 2013 WL
       5735747, at *5.

                                                      4
       We granted Hayes' petition for review.


                                               ANALYSIS


       Hayes contends that the district court erred by summarily dismissing his K.S.A.
60-1507 motion. When a movant files a K.S.A. 60-1507 motion, a district court may:


       "'(a) determine that the motion, files, and case records conclusively show the prisoner is
       entitled to no relief and deny the motion summarily; (b) determine from the motion, files,
       and records that a potentially substantial issue exists, in which case a preliminary hearing
       may be held after appointment of counsel. If the court then determines there is no
       substantial issue, the court may deny the motion; or (c) determine from the motion, files,
       records, or preliminary hearing that there is a substantial issue requiring an evidentiary
       hearing.'" Wahl v. State, 301 Kan. 610, 617, 344 P.3d 385 (2015) (quoting Sola-Morales
       v. State, 300 Kan. 875, Syl. ¶ 1, 335 P.3d 1162 [2014]).



       Our standard of review depends upon which of these options the district court
chose. When the district court reviews the motion, files, and records; holds a preliminary
hearing; and summarily denies a K.S.A. 60-1507 motion—as occurred here—we are in as
good a position as the district court to consider the merits. As such, review is unlimited.
See Sola-Morales, 300 Kan. at 881.


       The district court sentenced Hayes on January 12, 2009. On January 6, 2012—
nearly 3 years later—Hayes filed this K.S.A. 60-1507 motion. An action under K.S.A.
60-1507 must be brought within one year of "[t]he final order of the last appellate court
in this state to exercise jurisdiction on a direct appeal or the termination of such appellate
jurisdiction"; or "the denial of a petition for writ of certiorari to the United States

                                                     5
supreme court or issuance of such court's final order following granting such petition."
K.S.A. 2016 Supp. 60-1507(f). Courts are permitted to extend this time limitation "only
to prevent a manifest injustice." K.S.A. 60-1507(f)(2). Before July 1, 2016, the legislature
had not defined what it meant by "manifest injustice."


       After the Court of Appeals filed its opinion in this case, we took the opportunity to
expand on the manifest injustice standard in Vontress v. State, 299 Kan. 607, 325 P.3d
1114 (2014). There, a movant who had been convicted of first-degree murder as well as
other crimes filed a K.S.A. 60-1507 motion 10 years after this court resolved his direct
appeal. In the motion, Vontress claimed that Kansas law on premeditation was
unconstitutionally vague. The district court found Vontress could not justify his untimely
motion, stating, "'[T]he basis of his attack is caselaw dating from 1887 and he has not
provided any indication or suggestion that justifies him waiting ten years to attack Kansas
law.'" 299 Kan. at 609. Without considering the merits of his claim, the Court of Appeals
affirmed the district court simply because Vontress did not allege any circumstances
preventing him from timely filing his motion. Vontress, 45 Kan. App. 2d at 432-33.
Judge Leben wrote a concurring opinion, in which he argued that manifest injustice
should also include situations in which a movant can show actual innocence. 45 Kan.
App. 2d at 433 (Leben, J., concurring).


       We granted review to clarify the manifest injustice standard. Although the parties
agreed that manifest injustice means "obviously unfair" or "shocking to the conscience,"
they disagreed to what extent courts should look beyond the reasons for the delay. Citing
Toney v. State, 39 Kan. App. 2d 944, 187 P.3d 122 (2008), and several Court of Appeals'
cases, this court noted that the majority of lower courts had simply focused on the reason
for the delay. Yet, we stated that this approach "conflicts with caselaw from this court
interpreting manifest injustice in terms of both the reasons for delay and the merits of the

                                             6
claim." Vontress, 299 Kan. at 614 (citing Pabst v. State, 287 Kan. 1, 26, 192 P.3d 630
[2008]). We then agreed with Judge Leben's view that manifest injustice must include
situations in which a movant can show actual innocence. This court stated the standard as
follows:


              "Accordingly, courts conducting a manifest injustice inquiry under K.S.A. 60-
      1507(f)(2) should consider a number of factors as a part of the totality of the
      circumstances analysis. This nonexhaustive list includes whether (1) the movant provides
      persuasive reasons or circumstances that prevented him or her from filing the 60-1507
      motion within the 1-year time limitation; (2) the merits of the movant's claim raise
      substantial issues of law or fact deserving of the district court's consideration; and (3) the
      movant sets forth a colorable claim of actual innocence, i.e., factual, not legal, innocence.


              "All of the factors considered under the totality of the circumstances need not be
      given equal weight, and no single factor is dispositive. [Citations omitted.]


              "So a movant's failure to address other reasons why imposition of the 1-year time
      limitation is a manifest injustice is not necessarily fatal to the movant's claim. But
      because the burden is on the movant in a 60-1507 action, failing to plead excuses for the
      filing delay may result in a greater risk that the movant's claim will be dismissed as
      untimely. [Citation omitted.]" 299 Kan. at 616-17.


      During the 2016 legislative session, the Kansas Legislature amended K.S.A. 60-
1507 to more precisely define what constitutes "manifest injustice." See L. 2016, ch. 58,
sec. 2. The statute now provides:


      "The time limitation herein may be extended by the court only to prevent a manifest
      injustice.




                                                    7
               "(A) For purposes of finding manifest injustice under this section, the court's
       inquiry shall be limited to determining why the prisoner failed to file the motion within
       the one-year time limitation or whether the prisoner makes a colorable claim of actual
       innocence. As used herein, the term actual innocence requires the prisoner to show it is
       more likely than not that no reasonable juror would have convicted the prisoner in light
       of new evidence.


               "(B) If the court makes a manifest-injustice finding, it must state the factual and
       legal basis for such finding in writing with service to the parties." (Emphasis added.)
       K.S.A. 2016 Supp. 60-1507(f)(2).


       The plain language of the statute makes it clear that courts are limited to
considering (1) a movant's reasons for the failure to timely file the motion and (2) a
movant's claims of actual innocence. See State ex rel. Schmidt v. City of Wichita, 303
Kan. 650, 659, 367 P.3d 282 (2016) ("The fundamental rule of statutory interpretation to
which all other rules are subordinate is that the intent of the legislature governs if that
intent can be ascertained. Its intent is to be derived in the first place from the words
used."). Even a cursory review of the legislative history reveals to us that the legislature
intended to abrogate our decision in Vontress.


       The question thus becomes whether these legislative amendments apply
retroactively to Hayes. Generally, a statute operates prospectively unless its language
clearly indicates a legislative intent to operate retroactively. Norris v. Kansas
Employment Security Bd. of Review, 303 Kan. 834, 841, 367 P.3d 1252 (2016). "An
exception to this rule has been employed when the statutory change is merely procedural
or remedial in nature and does not prejudicially affect the substantive rights of the
parties." State v. Bernhardt, 304 Kan. 460, 479, 372 P.3d 1161 (2016).




                                                    8
       "'When an applicable statute is amended while an appeal is pending, and counsel
for both sides have had an opportunity to brief and argue the amended statute, the
appellate court will consider and construe the amended version of the statute.'" State v.
Corbin, 305 Kan. 619, 624-25, 386 P.3d 513 (2016) (quoting State ex rel. Secretary of
SRS v. Bohrer, 286 Kan. 898, 904, 189 P.3d 1157 [2008]). While the State did not file
any supplemental argument addressing the retroactivity of the 2016 amendments, Hayes
filed a supplemental brief with this court urging us not to apply them here. Given the
limited briefing on the issue, we decline to decide this issue in this case. Rather, we find
no difficulty affirming because Hayes has not shown manifest injustice under either
standard.


       First, the 2016 amendments to K.S.A. 60-1507 clearly preclude Hayes' challenge.
Hayes does not assert actual innocence nor does he attempt to explain the reason for his
delay. As previously discussed, these are the two exclusive considerations under the
current version of the statute. See K.S.A. 2016 Supp. 60-1507(f)(2)(A).


       And our Vontress standard does not permit claims of manifest injustice in
circumstances where the defendant cannot prevail as a matter of law. See Vontress, 299
Kan. at 617. In State v. Armbrust, 274 Kan. 1089, 59 P.3d 1000 (2002), three defendants
raised an ex post facto challenge to KORA, alleging that the 1999 amendments to KORA
altering the failure to timely verify their addresses from a misdemeanor to a felony
violated the Ex Post Facto Clause. The defendants violated KORA's address verification
provision after the amendments went into effect. We rejected their claims, stating, "So
long as the actual criminal violation for which the defendant is being charged occurred
after the effective date of the statute providing punishment for the violation, there is no
violation of the Ex Post Facto Clause of the United States Constitution." 274 Kan. 1089,
Syl. ¶ 3.

                                              9
       We find ourselves confronted with a nearly identical situation. Hayes pled guilty
to failing to inform the sheriff of his new address within 10 days of a change and
neglecting to mail the verification form to the KBI within 10 days of receipt of the form.
He committed these acts on January 29, 2007—after the effective date of the 2006
amendments. See L. 2006, ch. 214, sec. 7. In addition, the portions of KORA he violated
in 2007 were part of the statutory scheme at the time he committed the underlying crime
in 1997. See K.S.A. 1997 Supp. 22-4904(b)(1) and (c)(4). As a result, there can be no ex
post facto violation.


       We do note, however, that the district court considered the merits of Hayes' claim,
finding that "in any event, the constitutionality of the KORA has been affirmed by our
appellate courts." We affirm the district court's decision, albeit for a different reason. See
State v. Williams, 303 Kan. 585, 595, 363 P.3d 1101 (2016) (affirming judgment as right
for the wrong reason).


       Lastly, Hayes claims for the first time on appeal that his alleged ex post facto
violation resulted in an illegal sentence under K.S.A. 22-3504. In State v. Wood, 306
Kan. 283, 393 P.3d 631 (2017), and State v. Reese, 306 Kan. 279, 393 P.3d 599 (2017),
we held that the definition of an illegal sentence does not include a claim that a criminal
sentence violates a constitutional provision, so a defendant may not file a motion to
correct an illegal sentence based on constitutional challenges to his or her sentence.
Hayes may not press his constitutional challenge in a motion to correct illegal sentence.


       Affirmed.


       JOHNSON, J., concurs in the result.

                                              10